Case 1:18-cv-01432-AJT-TCB Document 79 Filed 12/05/19 Page 1 of 1 PageID# 1317


                                                          FILED: December 5, 2019

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT

                                  ___________________

                                    No. 19-2386
                             (1:18-cv-01432-AJT-TCB)
                               ___________________

 KENNETH PRITCHARD

              Plaintiff - Appellant

 v.

 METROPOLITAN WASHINGTON AIRPORTS AUTHORITY

              Defendant - Appellee


This case has been opened on appeal.

 Originating Court                        United States District Court for the
                                          Eastern District of Virginia at
                                          Alexandria
 Originating Case Number                  1:18-cv-01432-AJT-TCB
 Date notice of appeal filed in           12/02/2019
 originating court:
 Appellant                                Kenneth Pritchard
 Appellate Case Number                    19-2386
 Case Manager                             Anisha Walker
                                          804-916-2704
